DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al.  ( US 20170060319 A1, hereinafter, Seo).
Regarding claims 1 and 9, Seo teaches a method and an information providing system (Figs. 1, 2A, 5-6,  the LFD apparatus 100)  comprising: 
a touch panel configured to display information and detect contact by a user (Figs. 1, 2A,  5-6,  the LFD apparatus 100 may include a display 110. [0085], the LFD apparatus 100 is implemented using a touch-based electronic device, the user interface 155 may be implemented in the form of a touch screen);
a three-dimensional sensor configured to acquire three-dimensional shape data around the touch panel ([0053] Referring to FIG. 2A, the LFD apparatus 100 may include a display 110, a sensor 120. [0058], The sensor 120 may detect a user located in front of the LFD apparatus 100. Examiner notes a user is a three-dimensional shape); and 
a processor configured to display information content on the touch panel (FIG. 2A, the LFD apparatus 100 may include a display 110 and a processor 130), 
wherein the three-dimensional sensor is configured to acquire background three- dimensional shape data that does not include the user and measurement three- dimensional shape data that includes the user ([0058], The sensor 120 may detect a user located in front of the LFD apparatus 100. [0022, 0032, 0154]  in response to a plurality of users being detected, changing the display location of the at least one content element based on at least one of a height of a user who is closest to the display apparatus among the plurality of users. Examiner notes the sensor’s ability to detect a plurality of other users who are not the user closest to the display meets the claim requirement for acquiring background three-dimensional shape that does not include the user), 
wherein the processor is further configured to extract user three-dimensional data related to the user by using the background three-dimensional shape data and the measurement three-dimensional shape data [0022, 0032, 0154]  in response to a plurality of users being detected, changing the display location of the at least one content element based on at least one of a height of a user who is closest to the display apparatus among the plurality of users. Examiner notes the ability to detect the user closest to the display from a plurality of users around the display meets this claim limitation), and 
wherein the processor is further configured to specify user attribute information of the user by comparing the user three-dimensional data with a plurality of shape data models stored in a memory, the plurality of shape data models including at least one shape data model defined by a combination of a shape of a human body and an object ([0112] Statistical information on the distance between the user and the LFD apparatus 100, which is determined according to the size of the user's face, and Statistical information on the user's height which is determined according to the location of the user's face in the photographed image and the determined distance, may be stored in the storage 140. Examiner notes that locating the user’s face discloses the claimed comparing (the systems knowledge of a face discloses the claimed shape data models)), and 
wherein the processor is further configured to change a position of an operation button displayed on the touch panel according to the user attribute information ([0017, 0099,  0132], Figs. 5-6,  The processor may be configured to activate a touch recognition function on a first display area of the screen and inactivate the touch recognition function on a second display area of the screen, based on the estimated height).
Regarding claims 3 and 10, Seo teaches the processor is further configured to obtain a positional relationship between the user and the touch panel using the background three-dimensional shape data  and the measurement three-dimensional shape data , wherein the processor is configured to change the position of the operation button displayed on the touch panel according to the positional relationship ([0022] The processor may be configured to, in response to a plurality of users being detected using the sensor, change the display location of the at least one content element based on at least one of a height of a user who is located closest to the LFD apparatus among the plurality of users and average height of the plurality of users).
Regarding claims 4 and 11, Seo teaches the processor is configured to change the information content to be displayed on the touch panel according to the user attribute information (([0022] The processor may be configured to, in response to a plurality of users being detected using the sensor, change the display location of the at least one content element based on at least one of a height of a user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  ( US 20170060319 A1, hereinafter, Seo), as applied to claim 1 above, in view of Hirabayashi  (JP2014038667A).
Regarding claims  5 and 12, Seo teaches the at least one shape data model indicates a user ([0022]).
Seo is not relied upon for teaching the below claim language.
  The combination of Seo with Hirabayashi teaches a user with a wheelchair which is defined by the combination of a shape of the user as the shape of the human body and a shape of the wheelchair as the object (Hirabayashi, [0050], by acquiring the shape information (height direction coordinates, plane occupancy area, sitting time, vacant space etc.) of wheelchairs used in the living room and the sickroom, various types of assistance advance information can be obtained).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Seo with Hirabayashi such that a user with a wheelchair which is defined by the combination of a shape of the user as the shape of the human body and a shape of the wheelchair as the object as Hirabayashi teaches this allows an assistant to be automatically called for a user in need of help (Hirabayashi, [0050]).


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  ( US 20170060319 A1, hereinafter, Seo), as applied to claim 1 above, in view of Hirabayashi  (JP2014038667A) and Shimizu (JP 2005035397 A).
Regarding claims 6 and 13,  Seo teaches the at least one shape data model indicates a user ([0022]).
Seo is not relied upon for teaching the below claim language.
  The combination of Seo with Hirabayashi teaches a user with a wheelchair which is defined by the combination of a shape of the user as the shape of the human body and a shape of the wheelchair as the object (Hirabayashi, [0050], by acquiring the shape information (height direction coordinates, plane occupancy area, sitting time, vacant space etc.) of wheelchairs used in the living room and the sickroom, various types of assistance advance information can be obtained).
Seo and Hirabayashi do not disclose a baby carriage.
Shimizu teaches a baby carriage and that the detection of a moving body be it a wheelchair or a baby carriage is arbitrary ([0020]). Therefore the combination of Seo, Hirabayashi, and Shimizu teach the claim 6 limitations.
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Seo and Hirabayashi with Shimizu  such that the at least one shape data model indicates a user with a baby carriage which is defined by the combination of a shape of the user and a baby as the shape of the human body and a shape of the baby carriage as the object as substituting a baby carriage for a wheel chair is obvious because one would identify both objects in a scene. See MPEP 2144.06 and 2144.07.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  ( US 20170060319 A1, hereinafter, Seo) in view of Hirabayashi  (JP2014038667A), as applied to claim 5 above, and further in view of Ling (US 20130157682 A1).
	Regarding claims 7 and 14, Seo teaches wherein the processor is configured to display map information as the information content on the touch panel according to the user attribute information (Fig. 1, [0022]). 
Seo is not relied upon for teaching the below claim language.
 Hirabayashi teaches recognizing a user with a wheelchair at [0050] as explained in claim 5 rejection above. 
Seo and Hirabayashi are not relied upon for teaching wherein the map information includes specific facility information for the user with the wheelchair, the specific facility information being a location of a multipurpose restroom.
Ling teaches a device displaying a map wherein the map information includes specific facility information for the user with the wheelchair, the specific facility information being a location of a multipurpose restroom ([0037], the wireless device 101 may then display a map for the user to navigate to a desired location, such as a handicap-accessible restroom, or other desired location).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Seo and Hirabayashi with Ling such that the map information includes specific facility information being a location of a multipurpose restroom as this allows the user to navigate to any desired specific location in a public space.  

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  ( US 20170060319 A1, hereinafter, Seo) in view of Hirabayashi  JP2014038667A) and Shimizu (JP 2005035397 A),  as applied to claim 6 above, and further in view of Moriyama et al. (JP 2002107150 A).
Regarding claims 8 and 15, Seo teaches the processor is configured to display map information as the information content on the touch panel according to the user attribute information (Fig. 1, [0022]).
Shimizu teaches the detection of a  baby carriage ([0020]).  The combination of Seo, Hirabayashi and Shimizu teach map information includes specific facility information for the user with the baby carriage, however are not relied upon for teaching the specific facility information being a location of a nursing room.
 Moriyama teaches wherein the map information includes specific facility information for the user with the baby carriage, the specific facility information being a location of a nursing room (see Moriyama claim 10, the map information for childcare support is configured to be able to search for a location of a facility in a nursing room on the map and to display it on a display screen. Information display device).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Seo, Hirabayashi, and Shimizu with Moriyama such that the specific facility information being a location of a nursing room as this allows the user to navigate to any desired specific location in a public space.  

Response to Arguments
Applicant's arguments filed 2 June 2022 are directed towards the newly amended subject matter.  As detailed in the rejection above, Seo discloses all the limitations of the invention as currently claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622